Citation Nr: 1100856	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 
1966.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2008, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.

In January 2009, the Board remanded the claim for additional 
development.


FINDING OF FACT

PTSD is related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110  (West 2002); 
38 C.F.R. § 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the claim for service 
connection for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

The Board notes that, in a hearing before the undersigned, the 
Veteran was informed that it was incumbent upon him to submit any 
potentially relevant evidence in his possession in support of his 
claim. This action supplements VA's compliance with the VCAA and 
satisfies 38 C.F.R. § 3.103 (2010).  See Bryant v. Shinseki, 23 
Vet. App. 488 (2010).

The Veteran has been diagnosed with PTSD and claims it is due to, 
among other things, an in-service sexual assault.
 
Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; C.F.R. § 3.303(a).  There are particular 
requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which 
take precedence over the general requirements for establishing 
service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 
602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where a Veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Generally, corroboration of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  However, in Patton v. West, 
12 Vet. App. 272 (1999), the Court held that special 
consideration must be given to claims such as this one for 
service connection for PTSD based on personal assault.  In 
particular, the Court held that the provisions in VA's 
Adjudication Manual which address PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 Vet. 
App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD 
regulations to provide that evidence other than the Veteran's 
service records can corroborate the occurrence of a claimed in 
service stressor based on personal assault.  See 67 Fed. Reg. 
10330-01 (Mar. 7, 2002), codified at 38 C.F.R. § 3.304(f)(4).  
Examples of such evidence includes evidence of behavior changes 
following the claimed assault.  Examples of behavior changes that 
may constitute credible evidence of a stressor include 
deterioration in work performance and episodes of depression, 
panic attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavioral changes.  38 C.F.R. § 
3.304(f)(4).  Significantly, 38 C.F.R. § 3.304(f)(4) also 
provides that VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.

In this case, the Board remanded the claim for development 
pursuant to the above development procedures for claims of 
service connection for PTSD based on in-service personal assault.  
In a September 2009 VA examination report, a VA psychologist 
recounted the Veteran's claimed in-service sexual assault in 
March 1963.  The examiner noted an October 1963 service treatment 
record (STR) that indicated that the Veteran had a rash on his 
body indicating hives with no history of allergy or recent 
medications.  In this regard, the VA examiner consulted with a VA 
staff psychiatrist who stated that hives can be caused by 
emotional stress.  The VA examiner also noted a January 1964 STR 
that indicated the Veteran complained of pain in the stomach in 
the past year associated with nervousness and related at times to 
greasy foods.  After noting the Veteran's pre-service and post-
service medical history, the latter of which included diagnoses 
of PTSD and alcoholism likely related to PTSD, and examining the 
Veteran, the examiner diagnosed PTSD based on the DSM-IV 
criteria.  He noted that the symptoms in the October 1963 and 
January 1964 STRs were similar to an example of behavior changes 
due to personal assault given in the VA examination worksheet 
materials for PTSD examinations based on in-service personal 
assault, specifically, visiting a medical or counseling clinic or 
dispensary without a specific diagnosis or ailment.  He  also 
noted disciplinary actions against the Veteran in the service 
personnel records.  Based on the above findings, the examiner 
opined that the Veteran had PTSD that was more likely than not 
due to an in-service sexual assault.

In response to the September 2009 VA examiner's opinion, the RO 
issued an October 2009 deferred rating decision noting the VA 
examiner's failure to address the other stressors, including pre-
service stressors, the lack of verified in-service stressors, the 
lack of any subsequent treatment for rash or stomach pain, and 
the fact that the Veteran received promotion and better 
performance marks at various times after the alleged assault.  
The RO requested that the examiner review the claims file and 
address the pre and post service stressors, keeping in mind that 
the Veteran had given many different stories of pre and post 
service stressors and that the official records showed no 
objective evidence of assault.

In a December 2009 addendum, the VA examiner addressed each of 
the concerns of the RO, noting that he had been a VA health care 
provider since 1973, first as a psychology intern and then as a 
career psychologist.  He noted that there was no verification of 
any of the pre-service stressors, thus explaining why he did not 
address them in his PTSD diagnosis; that the pattern of positive 
and negative performance evaluations and disciplinary problems 
following the alleged in-service sexual assault was common for 
individuals with PTSD; that there was no requirement that there 
be multiple notations of visits to a medical center without a 
specific diagnosis or ailment or that the claimed symptoms become 
chronic in order to meet this criterion; and that one of the 
symptoms of PTSD is inability to recall incidents related to the 
trauma thus explaining inconsistencies in the Veteran's 
statements.

The VA psychologist who performed the September 2009 examination 
and provided the December 2009 addendum in response to the RO 
explained the reasons for his conclusion that the Veteran had 
PTSD due to his claimed in-service sexual assault based a 
thorough review of the claims file which he accurately 
characterized.  He also explained his opinion in light of the 
types of behavior changes noted in VA examination materials and 
the applicable regulation.  His opinion is therefore entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).  As the applicable 
regulation specifically provides for submitting the evidence to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred, and such a health care  professional has offered a 
probative medical opinion indicating that the Veteran has PTSD 
due to his claimed in-service sexual assault, service connection 
for PTSD must be granted.  See 38 C.F.R. § 3.304(f)(4); Patton v. 
West, 12 Vet. App. at 281.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


